          Case 1:14-cr-00664-PGG Document 28 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               -against-                                             ORDER

 MARCO ANTONIO MERREN FUNES                                      14 Cr. 664 (PGG)
 a/k/a “Don Marcos,”

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS, with the defendant’s consent, his guilty plea allocution was taken

before a United States Magistrate Judge on April 5, 2016;

               WHEREAS, a transcript of the allocution was made and thereafter was

transmitted to this Court; and

               WHEREAS upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

               IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

Dated: New York, New York
       December 17, 2020

                                             SO ORDERED.



                                             _________________________________
                                             Paul G. Gardephe
                                             United States District Judge
